UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 19-6912


DAVID MEYERS,

                  Plaintiff - Appellant,

            v.

HAROLD CLARKE, Director; W. SWINEY; A. ROBINSON; PAUL HAYMES;
DIRECTOR OF FEDERAL BUREAU OF INVESTIGATIONS; J. BENTLEY,

                  Defendant - Appellees.



                                    No. 19-6916


DAVID MEYERS,

                  Plaintiff - Appellant,

            v.

HAROLD CLARKE, Director; A. ROBINSON, Deputy Director; PAUL HAYMES,
Chief of DOC-S14; WALTER SWINEY; HENRY PONTON; MARCUS ELAM,
Regional Administrator; A. GALIHAR; J. FANNIN, Investigator; J. D. BENTLEY,
Investigator; J. KING; J. KISER; J. ARTRIP; KEITH DAWKINS,

                  Defendants - Appellees.
                                   No. 19-6925


DAVID MEYERS,

                 Petitioner - Appellant,

           v.

DIRECTOR HAROLD CLARKE; UNITED STATES DISTRICT COURT
ABINGDON DIVISION; UNITED STATES DISTRICT COURT BIG STONE
GAP DIVISION; JUDICIAL COUNCIL OF FOURTH CIRCUIT; CIRCUIT
EXECUTIVE JAMES N. ISHIDA,

                 Respondents - Appellees.



                                   No. 19-6926


DAVID MEYERS,

                 Plaintiff - Appellant,

           v.

HAROLD CLARKE, Director; F.B.I.; D.O.J.; U.S. DISTRICT COURT; CONRAD,
U.S. Judge; R. BALLOU; C. DUDLEY; DR. LAURENCE WANG; R. STOOTS; B.
ALVIS; B. DYE; R. BISHOP; S. SIMONS; J. D. BENTLEY; J. FANNIN; C. R.
STANELY; WALTER SWINEY; OFC. GWEN; D. TATE; F. STANELY; A.
CLEVINGER; D. C. STALLARD; PAUL HAYMES; A. ROBINSON; M. L.
COUNTS; WESTERN REGIONAL PREA ANALYST; J. KING,

                 Defendants - Appellees.




                                           2
                                      No. 19-6928


DAVID MEYERS,

                    Petitioner - Appellant,

             v.

DIRECTOR HAROLD CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge; James P. Jones, District Judge;
Pamela Meade Sargent, Magistrate Judge . (7:18-cv-00371-JPJ-PMS; 7:18-cv-00379-JPJ-
PMS; 7:18-cv-00460-MFU-RSB; 7:18-cv-00273-JPJ-PMS; 7:18-cv-00435-JPJ-PMS)


Submitted: August 14, 2019                                        Decided: August 26, 2019


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                              3
PER CURIAM:

       In these consolidated appeals, David Meyers, a Virginia inmate and three-striker,

has filed a consolidated notice of appeal, but did not designate the orders he seeks to appeal.

We dismiss these appeals for lack of jurisdiction.

       Pursuant to Fed. R. App. P. 3(c)(1)(B), a notice of appeal must specify the judgment

or order being appealed. We construe this rule liberally “asking whether the putative

appellant has manifested the intent to appeal a specific judgment or order and whether the

affected party had notice and an opportunity fully to brief the issue.” Jackson v. Lightsey,

775 F.3d 170, 176 (4th Cir. 2014). “This principle of liberal construction does not,

however, excuse noncompliance with the Rule.” Smith v. Barry, 502 U.S. 244, 248 (1992).

Because the dictates of Rule 3 are jurisdictional, each requirement must be satisfied as a

prerequisite to appellate review. Id. In his one-page consolidated notice of appeal, Meyers

failed to indicate the orders being appealed. Accordingly, we lack jurisdiction.

       Moreover, parties are accorded 30 days after the entry of the district court’s final

judgment or order to note an appeal, or 60 days if the United States or an officer or agency

is a party. Fed. R. App. P. 4(a)(1)(A), (B). The district court may extend the appeal period

under Fed. R. App. P. 4(a)(5), or reopen the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007). Meyers’ “Notice of Appeals” is not timely

as to any order.

       Because Meyers failed to specify the orders being appealed, we dismiss the appeals

for lack of jurisdiction. We also deny as moot Meyers’ motions for leave to proceed on

                                              4
appeal without prepayment of fees under the Prison Litigation Reform Act. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            5